Citation Nr: 0722670	
Decision Date: 07/25/07    Archive Date: 08/02/07

DOCKET NO.  05-15 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for osteoarthritis of the 
lumbar spine.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel

 




INTRODUCTION

The veteran served on active duty in the United States Army 
from August 1952 to July 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania which denied the veteran's 
claim for entitlement to service connection for 
osteoarthritis of the lumbar spine.  The RO in Boston, 
Massachusetts currently has jurisdiction over the veteran's 
claim.

The veteran presented personal testimony before the 
undersigned Veterans Law Judge (VLJ) at a Travel Board 
hearing which was conducted at the Boston RO in April 2007.  
The transcript of the hearing is associated with the 
veteran's claims folder.

In July 2007, a motion to advance this case on the Board's 
docket was granted by the undersigned.  See 38 U.S.C.A. 
§ 7107 (West 2002); 38 C.F.R. § 20.900 (2006).


FINDING OF FACT

The competent medical evidence of record does not support a 
finding that a relationship exists between the veteran's 
currently diagnosed osteoarthritis of the lumbar spine and 
his military service.


CONCLUSION OF LAW

Osteoarthritis of the lumbar spine was not incurred in or 
aggravated by active military service and may not be so 
presumed.  38 U.S.C.A. §§ 1110, 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).
REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks service connection for a low back disorder.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  
The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the veteran was informed of the evidentiary 
requirements for service connection in a letter from the RO 
dated March 25, 2004 including evidence of "a relationship 
between your current disability and an injury, disease or 
event in military service."  

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
March 2004 letter, whereby the veteran was advised of the 
provisions relating to the VCAA.  Specifically, the veteran 
was advised in the March 2004 letter that VA would assist him 
with obtaining relevant records held by any Federal agency, 
including VA medical facilities and the Social Security 
Administration.  The March 2004 letter informed the veteran 
that most of his service medical records were missing and 
were most likely destroyed in a fire at the National 
Personnel Records Center (NPRC) in July 1973.  The veteran 
was asked to complete NA Form 13055, Request for Information 
Needed to Reconstruct Medical Data, to assist with his claim.

With respect to private treatment records, the veteran was 
informed in the March 2004 letter that reasonable efforts 
would be made to obtain relevant records not held by a 
Federal agency.  Included with the letter were copies of VA 
Form 21-4142, Authorization and Consent to Release 
Information, and the letter asked that the veteran complete 
such so that the RO could obtain private records on his 
behalf.  The veteran was also advised in the letter that a VA 
medical examination was being scheduled in order to make a 
decision on his claim [such was accomplished in April 2004].  
Finally, as the veteran is unrepresented, the March 2004 
letter provided information about Veterans Service 
Organizations (VSOs) that could assist him with his claim.

The March 2004 letter further emphasized: "You must give us 
enough information about your records so that we can request 
them from the person or agency that has them.  If the holder 
of the records declines to give us the records or asks for a 
fee to provide them, we'll notify you of the problem.  It's 
your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency." 

Finally, the Board notes that the March 2003 VCAA letter 
specifically requested of the veteran: "If there is any 
other evidence or information that you think will support 
your claim, please let us know.  If the evidence is in your 
possession, please send it to us."  This complies with the 
requirements of 38 C.F.R. § 3.159 (b) in that it informed the 
veteran that he could submit or identify evidence other than 
what was specifically requested by the RO. 

Finally, there has been a significant recent Court decision 
concerning the VCAA.  In Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the Court observed that a claim of entitlement to 
service connection consists of five elements:  (1) veteran 
status [not at issue here]; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective 
date.  Because a service connection claim is comprised of 
five elements, the Court further held that the notice 
requirements of section 5103(a) apply generally to all five 
elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of 
service connection for the veteran's claimed low back 
disorder.  In other words, any lack advisement as to those 
two elements is meaningless, because a disability rating and 
effective date were not assigned.  The veteran's claim of 
entitlement to service connection was denied based on 
elements (2), existence of a disability, and (3), connection 
between the veteran's service and the claimed disability.  As 
explained above, he has received proper VCAA notice as to his 
obligations, and those of VA, with respect to those crucial 
elements.  Because as discussed below the Board is denying 
the veteran's claim, elements (4) and (5) remain moot.

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the RO has obtained certain medical records 
reports of private treatment of the veteran.  

The Board notes that it was unable to obtain records from New 
England Memorial Hospital and Malden Hospital.  Malden 
Hospital indicated that records pertaining to the veteran had 
been destroyed after 30 years had passed, and New England 
Memorial Hospital did not respond to an inquiry from the RO 
for records dated in 1960.  As the Court has stated, VA's 
"duty to assist is not a license for a 'fishing expedition' 
to determine if there might be some unspecified information 
which could possibly support the claim."  See Gobber v. 
Derwinski, 2 Vet. App. 470, 477 (1992); see also Counts v. 
Brown, 6 Vet. App. 473, 478- 79 (1994).  In any event, the 
veteran, aware of the unavailability of these records, 
provided testimony as to the treatment he received at these 
facilities.  See the April 2007 hearing transcript, pages 15-
16.  

Additionally, the veteran was afforded a VA medical 
examination in April 2004.  The report of this examination 
reflects that the examiner reviewed the veteran's past 
medical history, recorded his current complaints, conducted 
an appropriate physical examination and rendered appropriate 
diagnoses.  

The veteran's complete service medical records are not 
associated with the claims folder, and as alluded to above 
there is indication from the NPRC that they were destroyed in 
a fire in July 1973.  [The service medical records which are 
in the file show fire damage.]

The Board is cognizant of Hayre v. West, 188 F.3d 1327 (Fed. 
Cir. 1999), wherein the Federal Circuit elaborated on the 
VA's responsibility to obtain a veteran's service medical 
records.  The Board finds, however, that there is no 
reasonable possibility that the missing records may be 
located or recovered, and thus no useful purpose would be 
served in remanding this matter for more development.  
See Hayre [VA's efforts to obtain service department records 
shall continue until the records are obtained or unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile].  

In this case, the RO has attempted to locate the veteran's 
service medical records.  The RO submitted a request to the 
NPRC in March 2004, asking for all available military medical 
and dental records for the veteran.  The NPRC responded that 
they had located his service medical records and that they 
were probably destroyed in the above-mentioned fire, as they 
were moldy and brittle and could not be mailed.  Photocopies 
of the salvageable service medical records were mailed to the 
RO.

The Board observes that, where records are unavailable, "VA 
has no duty to seek to obtain that which does not exist."  
See Counts, supra, at 477 (1994); Porter v. Brown, 5 Vet. 
App. 233, 237 (1993).  See also Hayre, supra [VA's efforts to 
obtain service department records shall continue until the 
records are obtained or unless it is reasonably certain that 
such records do not exist or that further efforts to obtain 
those records would be futile].  So it is in this case.

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  As 
detailed in the Introduction, he testified at a personal 
hearing which was chaired by the undersigned VLJ at the 
Boston RO in April 2007.

Accordingly, the Board will proceed to a decision.  



Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2006).  

For certain chronic disorders, including arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2006).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Continuity of symptomatology

In order to show a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support a claim.  There must be 
competent medical evidence unless the evidence relates to a 
condition as to which lay observation is competent to 
identify its existence.  See 38 C.F.R. § 3.303(b) (2006).


Analysis

Initial matters

(i.)  The missing service medical records

As has been explained earlier, the veteran's service medical 
records have been lost, with the exception of his January 
1952 pre-induction examination and his July 1954 separation 
examination reports.  The Court has held that in cases where 
records once in the hands of the government are lost, the 
Board has a heightened obligation to explain its findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The Board's analysis of the veteran's claim has been 
undertaken with this heightened duty in mind.

The case law does not, however, lower the legal standard for 
proving a claim for service connection but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
veteran. 
See Russo v. Brown, 9 Vet. App. 46 (1996).

Moreover, there is no presumption, either in favor of the 
claimant or against VA, arising from missing records.  See 
Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) [the 
Court declined to apply an "adverse presumption" where 
records have been lost or destroyed while in Government 
control which would have required VA to disprove a claimant's 
allegation of injury or disease in service in these 
particular cases].

(ii.)  Aggravation of pre-existing disability

The veteran has presented arguments that he had a pre-
existing congenital spine condition that was aggravated 
during service, and also that his back problems in service 
were the result of aggravation of pre-existing polio.  See 
the April 2007 hearing transcript, pages 10-13.  

However, there is no indication on the veteran's June 1952 
entrance examination of a pre-existing congenital condition 
of the spine, and nothing to that effect appears elsewhere in 
the record on appeal.  

With respect to polio, there is no indication from the record 
that the veteran's pre-existing polio affected his low back.  
Records from Children's Hospital dated in 1939 indicate that 
the veteran's neck and right arm were affected by polio, not 
his low back, and the veteran has testified that such was the 
case.  See the April 2007 hearing transcript, page 12.  The 
veteran's history of polio was noted on the June 1952 
induction examination report; however, muscle testing 
conducted at that time was normal, and there was no deformity 
found.  The veteran indicated at that time that his only 
complaints were in regards to the right shoulder.  Finally, 
the April 2004 VA examiner indicated that the only current 
residuals of polio were manifested in the veteran's right 
lower extremity.

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C. § 1111, VA must show by 
clear and unmistakable evidence that the disease or injury 
existed prior to service.  See VAOPGCPREC 3-2003 (July 16, 
2003); see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 
2004). The Board finds this evidence clearly indicates that 
there were no polio residuals involving the veteran's back, 
nor was there a congenital or developmental back abnormality 
which preexisted the veteran's military service.  The 
statutory presumption of soundness on enlistment has not been 
rebutted.  

The undersigned VLJ encouraged the veteran to attempt to 
obtain a medical opinion supporting his contentions, and held 
the record open so that such could be accomplished.  See the 
hearing transcript, at 18-19.  The veteran did not do so.  
See 38 U.S.C.A. § 5107(a) [it is the claimant's 
responsibility to support a claim for VA benefits].

Accordingly, there is no competent medical evidence to 
support the veteran's contentions that there was a pre-
existing congenital defect of the spine and that pre-existing 
polio was present on enlistment.  The statutory presumption 
of soundness on enlistment has not been rebutted.  
Accordingly, this theory of entitlement will not be further 
addressed.

Discussion

As noted above, in order for service connection to be 
granted, three elements must be present:  (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus.  See Hickson, supra.

In this case, it is undisputed that the veteran now has 
osteoarthritis of the lumbar spine, which is evidenced by the 
April 2004 VA examination findings.  Hickson element (1) is 
therefore satisfied for the veteran's claim.

With respect to Hickson element (2), in-service incurrence of 
disease or injury,
the Board will separately address in-service disease and in-
service injury.  

With respect to in-service disease, there is no medical 
evidence of arthritis in service or within the one year 
presumptive period for such after service, and the veteran 
does not so contend.  Of record is the veteran's July 1954 
separation examination, which indicates that clinical 
evaluation of the spine was normal.  It appears that 
osteoarthritis of the spine was initially diagnosed many 
decades after service.  

With respect to in-service injury, the veteran has not 
alleged a specific back injury in service.  Instead, he 
contends that he was treated for back pain in service, in 
particular after collapsing after a seven mile hike.  See  
the report of an April 2004 VA examination, the veteran's 
March 28, 2006 statement; and the April 2007 hearing 
transcript, page 5.  

The Board wishes to make it clear that it does not 
necessarily doubt that the veteran experienced back pain 
during his military service.  Records pertaining to such 
incidents may have been lost in the 1973 NPRC fire.  However, 
the evidence of record, as a whole, does not support the 
veteran's contention that he sustained injury and/or chronic 
disability in service.  Crucially, the veteran's July 1954 
separation physical examination is pertinently negative for 
complaints or findings related to back problems.  Thus, it 
appears that the flare-ups of back pain were acute and 
transitory, which the veteran did not even report in 
connection with his separation physical examination.

For these reasons, the Board finds that Hickson element (2) 
and not been met, and the veteran's claim fails thereby.

With respect to Hickson element (3), there is no competent 
medical evidence which serves to link the veteran's current 
osteoarthritis and his service over fifty years ago. 
To the extent that the veteran himself contends that a 
medical relationship exists between his current back problems 
and his military service, his opinion is entitled to no 
weight of probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. 491, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  Any such statements offered in support of the 
veteran's claim does not constitute competent medical 
evidence and cannot be accepted by the Board.  See also 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995).

The Board is of course aware of the provisions of 38 C.F.R. § 
3.303(b) relating to chronicity and continuity of 
symptomatology. Significantly, there is no mention of back 
problems by the veteran until he filed his initial claim of 
entitlement to VA benefits in March 2004, almost 50 years 
after he left military service.  See Shaw v. Principi, 3 Vet. 
App. 365 (1992) [a veteran's delay in asserting a claim can 
constitute negative evidence that weighs against the claim].  

The lack of any evidence of back pain or back symptoms for 
over five decades after service, and the filing of the claim 
for service connection 50 years after service, is itself 
evidence which tends to show that no chronic back disability 
was sustained in service.  See Forshey v. West, 12 Vet. App. 
71, 74 (1998), aff'd sub nom.  Forshey v. Principi, 284 F.3d 
1335, 1358 (Fed. Cir. 2002) [noting that the definition of 
evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact]. 
As discussed above, there is no objective medical evidence of 
arthritis in service or for decades thereafter.  Supporting 
medical evidence is required.  See Voerth v. West, 13 Vet. 
App. 117, 120-1 (1999) [there must be medical evidence on 
file demonstrating a relationship between the veteran's 
current disability and the claimed continuous symptomatology, 
unless such a relationship is one as to which a lay person's 
observation is competent].  Such evidence is lacking in this 
case. Continuity of symptomatology after service is therefore 
not demonstrated.

In short, the preponderance of the competent and probative 
evidence of record indicates that the veteran's currently 
diagnosed osteoarthritis of the lumbar spine is not related 
to his military service.  Accordingly, Hickson element (3), 
medical nexus, has also not been satisfied, and the claim 
also fails on that basis.  

Conclusion

In sum, for the reasons and bases expressed above the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
osteoarthritis of the lumbar spine, as Hickson elements (2) 
and (3) have not been met.  The benefit sought on appeal is 
accordingly denied.


ORDER

Entitlement to service connection for osteoarthritis of the 
lumbar spine is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


